Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 18-22, and 24-31 are pending and under examination
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 under 35 U.S.C. 103 as being unpatentable over Preston USPN 3,868,808 in view of Aldred et al. US 2013/0108399.
	Regarding claim 1, Preston discloses a tool (13) for closing an opening of a receptacle having a receptacle inner side by a closure (fig.5-6), the tool comprising: 
a tool plate that is adapted to be introduced in an opening of the receptacle to be closed (holder 114 is adapted to hold to closure/top 128 and introduced into the container by way of the top; col.4 lines 37-40); 

Wherein the at least one roll has a cylindrical shape (each roller 102 is formed of cylindrical portions axle 104 which is formed of a cylindrical shape, the outer surface 136 is a cylindrical shape, and the inner wall area 138 is formed of a cylindrical shape with varied sizes as shown in the figure below) further a roller by definition is “a cylinder that rotates about a central axis” and 102 in defined as a roller.

    PNG
    media_image1.png
    644
    467
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    387
    473
    media_image2.png
    Greyscale
 
Preston fails to explicitly teach wherein an outer surface of the at least one roll is adapted to contact the closure rim and has a cylindrical shape with a constant diameter over its entire height
However Aldred teaches a machine for closing can lids including rollers 102 and 102 that have an outer surface with constant diameter over its entire length of the outer surface to seal the top rim of the can by applying pressure to the rim and top of the can to roll and seal the edges together to form a tight seal (as seen in figures 2-5; par 0030-0033).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the rollers as taught by Preston, to achieve different types of seals and 
 
    PNG
    media_image3.png
    392
    349
    media_image3.png
    Greyscale

 
Regarding claim 2, Preston as modified by Aldred substantially teaches the tool according to claim 1, wherein the tool plate has arranged thereon two rolls, three rolls, four rolls, five rolls, six rolls, seven rolls, eight rolls or more than eight rolls (three rolls 102; Preston col.4 lines 20-25).
Regarding claim 3, Preston as modified by Aldred substantially teaches the tool according to claim 1, wherein the tool comprises a positioning element for introducing the closure into the receptacle (magnet 116 positions the closure in the receptacle; Preston col.4 lines 37-50)
Regarding claim 4, Preston as modified by Aldred substantially teaches the tool according to claim 1, wherein the at least one roll (102) is deflectable by a defined force (Preston col.5 lines 20-49).

Claim(s) 5-7,11-12,18,21-22, and 24 under 35 U.S.C. 103 as being unpatentable over Preston USPN 3,868,808 in view of Clarke GB 723,556 in further view of Aldred et al. US 2013/0108399.

Regarding claim 5, Preston discloses An assembly comprising a tool (13) for closing an opening of a receptacle (figs 5-6), having a receptacle inner side comprising a vertically extending portion 
Preston fails to explicitly teach wherein the side wall and the closure rim contact at the vertically extending portion of the side wall inner side.
However Clarke teaches a machine for closing can lids including wherein the side wall and the closure rim contact at the vertically extending portion of the side wall inner side by applying pressure to the rim and top of the can to roll and seal the edges together to form a tight seal (as seen in figures 2-5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the can as taught by Preston, to achieve different types of seals and configurations on varying types and sizes of containers depending on the need of the container to be sealed.

    PNG
    media_image4.png
    183
    369
    media_image4.png
    Greyscale

Preston fails to explicitly teach wherein an outer surface of the at least one roll is adapted to contact the closure rim and has a cylindrical shape with a constant diameter over its entire height
However Aldred teaches a machine for closing can lids including rollers 102 and 102 that have an outer surface with constant diameter over its entire length of the outer surface to seal the top rim of the can by applying pressure to the rim and top of the can to roll and seal the edges together to form a tight seal (as seen in figures 2-5; par 0030-0033).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the rollers as taught by Preston, to achieve different types of seals and configurations to crimp the rim of the container with rollers that would be easier to manufacture and change when broken due to the simpler design.
 
    PNG
    media_image5.png
    392
    349
    media_image5.png
    Greyscale



Regarding claim 6, Preston as modified by Clarke and Aldred substantially teaches the assembly according to claim 5, wherein, in addition to transmitting a torque to the tool, the shaft is also axially displaceable or extendable (Preston col.3 line 45-col.4 lines 20).
Regarding claim 7, Preston as modified by Clarke and Aldred substantially teaches the assembly according to claim 5, comprising a lifting device that is arranged such that a receptacle with an opening to be closed can rest thereon and that, through a movement of the lifting device, the tool can be received by the receptacle with the opening (magnet 116 acts as a lifting device; Preston col.4 lines 35-50).
Regarding claim 11, Preston as modified by Clarke and Aldred substantially teaches the assembly according to claim 5, comprising a guide ring and a lifting device, wherein the lifting device is arranged such that a receptacle with an opening to be closed can rest thereon and that, through a movement of the lifting device, the receptacle can be moved over the tool (magnet 116 acts as a lifting device; Preston col.4 lines 35-50).
Regarding claim 12, Preston as modified by Clarke and Aldred substantially teaches the assembly according to claim 11, wherein the guide ring (92) is able to receive the receptacle therein such that the latter occupies a defined position and is able to guide the receptacle over the tool under the preload of a spring (93; Preston col.4 lines 5-20).
Regarding claim 18, Preston discloses a method of closing an opening (126;127) of a receptacle (fig.5), having a receptacle inner side with a vertically extending portion and a receptacle interior (123), the method comprising the following steps:  providing a receptacle having at least one opening to be closed (col.4 lines 50-68); (b) introducing a closure (lid 128) into the opening of the receptacle (126), the closure having a closure rim (129) directed away from the receptacle interior (figs 5-6), and an axial basic shape of the closure rim corresponds to the axial basic shape of the receptacle rim corresponds to the opening to be closed as seen in figures 5-6); (c) introducing a rotatable tool into a space (rolls 102), open on one side thereof and delimited by the closure (rolls are deflectable by pivoting on pins 108; col.4 lines 20-35); (d) deflecting at least one rotatable roll radially outwards, to contact the closure rim of 
Preston fails to explicitly teach wherein the side wall and the closure rim contact at the vertically extending portion of the side wall inner side.
However Clarke teaches a method for closing can lids including wherein the side wall and the closure rim contact at the vertically extending portion of the side wall inner side by applying pressure to the rim and top of the can to roll and seal the edges together to form a tight seal (as seen in figures 2-5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the can as taught by Preston, to achieve different types of seals and configurations on varying types and sizes of containers depending on the need of the container to be sealed.
 
    PNG
    media_image4.png
    183
    369
    media_image4.png
    Greyscale

Preston fails to explicitly teach wherein an outer surface of the at least one roll is adapted to contact the closure rim and has a cylindrical shape with a constant diameter over its entire height
However Aldred teaches a machine for closing can lids including rollers 102 and 102 that have an outer surface with constant diameter over its entire length of the outer surface to seal the top rim of the 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the rollers as taught by Preston, to achieve different types of seals and configurations to crimp the rim of the container with rollers that would be easier to manufacture and change when broken due to the simpler design.
 
    PNG
    media_image5.png
    392
    349
    media_image5.png
    Greyscale



Regarding claim 21, Preston as modified by Clarke and Aldred substantially teaches the method according to claim 18, wherein the closure (128) is introduced in the receptacle via a positioning element (116) arranged on the rotatable tool (shaft 71).
Regarding claim 22, Preston as modified by Clarke and Aldred substantially teaches the method according to claim 18, wherein, due to the rotation of the rotatable tool (71) or of the receptacle, the roll (102) contacting the closure rim (129) rotates in a clockwise direction or in an anticlockwise direction, so that the roll moves in a direction opposite to an upwardly formed step in the wall of the receptacle (Preston Col.3 line 45-col.4 line 65).
Regarding claim 24, Preston as modified by Clarke and Aldred substantially teaches the method according to claim 18, wherein, due to the rotation of the rotatable tool (71) or of the receptacle, the roll (102) contacting the closure rim rotates in a clockwise direction or in an anticlockwise direction, so that the roll moves in a direction opposite to a downwardly formed step in the wall of the receptacle (Preston Col.3 line 45-col.4 line 65).
Claims 25, 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston USPN 3,868,808 in view of Clarke GB 723,556.
Regarding claim 25, Preston discloses a method of closing an opening of a receptacle having a receptacle inner side and a receptacle interior encompassed by the inner side as an inner surface (col.4 lines 50-65), the method comprising the following step (a) the receptacle providing at least one opening (127) to be closed; (b) introducing a closure (lid 128) into the opening of the receptacle to be closed, the closure having a closure rim (129) directed away from the receptacle interior and a closure panel flat part of lid, whose circumferential basic shape corresponds to a the circumferential basic shape of the receptacle in at least an upper section thereof (figs.5-6); (c) axially introducing a closure tool into a space open on one side thereof and delimited by the closure panel on the opposite side thereof; (d) outwardly deflecting at least one rotatable roll Wherein the at least one rotatable roll has a cylindrical shape (each roller 102 is formed of cylindrical portions axle 104 which is formed of a cylindrical shape, the outer surface 136 is a cylindrical shape, and the inner wall area 138 is formed of a cylindrical shape with varied sizes; further a roller by definition is “a cylinder that rotates about a central axis” and 102 in defined as a roller), to contact the closure rim of the closure (rolls are deflectable by pivoting on pins 108; col.4 lines 20-35); (e) applying a rotating relative movement of the tool and ,the roll (102) relative to  the receptacle, to attach the closure rim (129) to the receptacle inner side, tightly closing the opening (col.3 line 45-col.4 lines 5; and col.4 lines 45-50).
Preston fails to explicitly teach wherein the at least one cylindrical roll has a cylindrical shape with a constant diameter over its entire length. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing, to change the shape the rollers as taught by Preston, to achieve different types of seals and configurations to crimp the rim of the container with rollers that would be easier to manufacture and change when broken due to the simpler design.

Regarding claim 28, Preston as modified by Clarke substantially teaches the method according to claim 25, wherein the closure (128) is introduced in the receptacle by a positioning element (116) arranged on the tool (13), the tool and the closure being, in particular, introduced in the receptacle simultaneously (Preston figs 5-6).
Regarding claim 29, Preston as modified by Clarke substantially teaches the method according to claim 25, wherein, due to the relative movement of the tool and of the receptacle, the roll (102) contacting the closure rim is rotatingly driven (shaft 71) such that the roll moves towards an upwardly formed step in the wall of the receptacle (Preston col.3 line 45-col.4 lines 5; and col.4 lines 45-65; fig.6).
Regarding claim 30, Preston as modified by Clarke substantially teaches the method according to claim 25, wherein, due to the relative movement of the tool and of the receptacle, the roll contacting the closure rim is rotatingly driven such that the roll moves towards a downwardly formed step in the wall of the receptacle (Preston col.3 line 45-col.4 lines 5; and Preston col.4 lines 45-65; fig.6).
Regarding claim 31, Preston as modified by Clarke substantially teaches the method according to claim 25, wherein in feature (e) the closure rim is fastened to the upper end section of the receptacle inner side and the opening of the receptacle is tightly closed (Preston col.3 line 45-col.4 lines 5; and col.4 lines 45-65; fig.6).


Claims 8-10, 19-20, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Preston USPN 3,868,808 in view of Clarke GB 723,556 in view of Aldred et al. US 2013/0108399 in further view of Del Bom USPN 4,333,585.

Regarding claims 8-10, Preston as modified by Clarke and Aldred substantially teaches the assembly according to claim 5, but fails to teach a heating element, which is arranged between the centerline of the tool plate and the roll or is arranged radially outside of the receptacle and is configured as an induction element, as an electric heating element or as a heat radiator element.
However Del Bom teaches a can sealing assembly that comprises a heating element, configured as an electric heating element (electric coils 57) and this heating element heating the pressure faces as taught by Del Bom which is equivalent to the rolls as aught by Preston to provide a rim forming by counter pressure, and where the heating coils soften; or heat weld the thermo-lacquer layer of the membrane 20 inside the can (col.12 lines 10-30).
Therefore it would have been obvious to one having ordinary skill in the art to modify the closure application and rim formations as taught by Preston with the thermoformed membrane as taught by Del Bom, in order to fully seal the inside from external elements and to preserve the contents for longer.

Regarding claim 19-20, Preston as modified by Clarke and Aldred substantially teaches the method according to claim 18, but fails to teach wherein one side of the closure rim has provided thereon a layer that is brought into contact with the receptacle inner side and thermally liquefied before and/or while the rotatable tool rotates relative to the receptacle, or vice versa, and wherein the thermal energy for liquefying the layer is transferred to the layer by heating at least one roll and/or the receptacle and/or the closure.
However Del Bom teaches a can sealing assembly that comprises a heating element, configured as an electric heating element (electric coils 57) and this heating element heating the pressure faces as taught by Del Bom which is equivalent to the rolls as aught by Preston to provide a rim forming by 
Therefore it would have been obvious to one having ordinary skill in the art to modify the closure application and rim formations as taught by Preston with the thermoformed membrane as taught by Del Bom, in order to fully seal the inside from external elements and to preserve the contents for longer.


Regarding claims 26-27, Preston as modified by Clarke substantially teaches the method according to claim 25, but fails to teach wherein one side of the closure rim has provided thereon a layer, the layer being brought into contact with the receptacle inner side and thermally at least softened before and/or during the rotating relative movement, and wherein a thermal energy for liquefying the layer is transferred to the layer by heating the at least one roll and/or an upper section of the receptacle and/or the closure.
However Del Bom teaches a can sealing assembly that comprises a heating element, configured as an electric heating element (electric coils 57) and this heating element heating the pressure faces as taught by Del Bom which is equivalent to the rolls as aught by Preston to provide a rim forming by counter pressure, and where the heating coils soften; or heat weld the thermo-lacquer layer of the membrane 20 inside the can (col.12 lines 10-30).
Therefore it would have been obvious to one having ordinary skill in the art to modify the closure application and rim formations as taught by Preston with the thermoformed membrane as taught by Del Bom, in order to fully seal the inside from external elements and to preserve the contents for longer.

Response to Arguments
Applicant’s arguments, see Applicant arguments, filed 12/22/2020, with respect to the rejection(s) of claim(s) 1-12,18-22,24-31  under 35 U.S.C 103 over Preston  and Clarke have been fully considered Aldred et al. US 2013/0108399.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731